DETAILED ACTION
This Non-Final Office action is in response to Applicant’s election of claims 1-10.  Claims 1-14 are pending, with claims 11-14 withdrawn from consideration.  The examiner notes that the election was made with traverse, where Applicant made conclusory arguments as to the search burden on the examiner.  The examiner has made it clear in the restriction why there is a search burden on the examiner based on the differing limitations and the different classifications.  Accordingly, the examiner respectfully disagrees with Applicant.  The earliest effective filing date of the present application is 05/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “a region” and “the climate information” in lines 2 and 4, respectively.  Both of these limitations have improper antecedent basis.  To be clear, “a region” has been recited prior to this so this should recite “the region. . . .” and further a climate information has not been recited prior to this and therefore the claim should recite “a climate information” or the like.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 5 recites the limitation “the failed equipments” in line 6.  There is insufficient antecedent basis for this limitation in the claim as “a failed equipments” has not been recited prior to this in the claim(s).  See where claim 5 also recites “the basis” in line 6, also rendering the claim indefinite for lack of antecedent basis.  This renders the claim indefinite.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2014/0266712 to Bobo et al. (“Bobo”) in further view of U.S. Pat. Pub. No. 2019/0035071 to Klein (“Klein”). 
As per claims 1-14, Bobo discloses a monitoring device, comprising: a base information acquisition unit1 that acquires information relating to an equipment arranged at a base, information relating to fault, and position information of the equipment (See Bobo, Paragraphs 0058; 0083; 0125; 0127). 
	 
a natural environment information acquisition unit that acquires natural environment information (see e.g. [0004], [0007], [0009], [0011], [0013], [0026], [0058]); and 
wherein the position includes an address2 at which the equipment is located (see e.g. [0018] The digital display gives the sensor location and measured environmental condition, and [0058]).  
an analysis unit that specifies a position of the equipment in which the fault has occurred from the information acquired by the base information acquisition unit (see e.g. [0018] The digital display gives the sensor location and measured environmental condition, while the status indicator denotes whether the measured environmental condition is within the allowable range.), associates the position with a region of the natural environment information (see e.g. The digital display gives the sensor location and measured environmental condition, while the status indicator denotes whether the measured environmental condition is within the allowable range.), and associates the equipment in which the fault has occurred with the natural environment information (see [0018] This single container display illustratively includes a digital display and a status indicator for each sensor.).
 	Bobo does not explicitly explain the associating of the information.  However, Klein teaches that information such as location, malfunctioning part information, service call information, replacement part information, can all be “coupled” together so that the system understands the situation and does not make errors in the correction of the problem such as in the scheduling of the service call and the part replacement, as shown in Klein at [0050]  (See Klein, Paragraphs 0050; 0062; 0070, 0048 location of vegetation coverage is known; 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the feature of Klein within the teaching of Bobo with the motivation of improving vegetation health watered by a sprinkler system is disclosed, and in order to fully monitor and extract information from the various locations of each sensors and each surrounding environmental factor, as shown in Klein at the locations cited above. The method may include receiving by a processing element zone image data corresponding to a first irrigation zone watered by the sprinkler system; analyzing by the processing element the zone image data to determine health of the vegetation within the first irrigation zone and watering characteristics of one or more spray heads responsible for watering the first irrigation zone; adjusting by the processing element a first irrigation schedule for the first irrigation zone to increase or decrease at least one of watering time or watering amount; and transmitting by the processing element the first irrigation schedule to a sprinkler controller for execution of the irrigation schedule to water the first irrigation zone (See Klein, Paragraph 0010).

As per claim 2, Klein/Bobo discloses the monitoring device wherein the analysis unit extracts the position information relating to the equipment from customer information (see Bobo at [0058], [0068-69]) (See Klein, Paragraphs 0050; 0078). 

As per claim 3, Klein/Bobo discloses the monitoring device, wherein the base information acquisition unit acquires the position information from the equipment via a network (see Bobo at [0058], [0068-69]) (See Klein, Paragraphs 0055; 0080).

As per claim 4, Bobo/Klein discloses the monitoring device where in a case where an instruction on a relationship between the fault and a region and season is received, the analysis unit extracts information on the region corresponding to the equipment in which the fault has occurred and the climate information on the region, and wherein a visualization unit outputs the information on the region where the equipment in which the fault has occurred is arranged and the climate information (see e.g. Bobo abstract, [0004] [0018] The digital display gives the sensor location and measured environmental condition, while the status indicator denotes whether the measured environmental condition is within the allowable range. and [0058]; [0017] The GUI may denote container status with a color scheme or a distinctive border. For example, when all exemplary measured parameters, associated with an exemplary container, are within preset acceptable levels, a status indicator may be green. To the contrary, when a measured parameter is outside preset acceptable levels, a status indicator may be red.; for regions see Bobo at [11] The containers can be located in a variety of settings, such as open areas, enclosed areas, difficult to access areas, and/or hazardous areas.)(See further Klein, Paragraph 0048 and Fig. 2 showing the various zones, or regions that are being monitored and controlled). 

As per claim 5, Bobo/Klein discloses the monitoring device wherein in a case where the visualization unit receives designation of temperature as the natural environment information, the visualization unit extracts the temperature for the equipment in which the fault has occurred, extracts the region corresponding to the extracted temperature, and outputs a distribution of the failed equipment to a map on the basis of the extracted information on the region (see Bobo at [0013], [0015], [0021] monitoring temperature for region where fault occurred; [0084] At block 210, the exemplary processing module 204 receives data (i.e., measurement readings) from respective measurement units 36 and 38. The data is mapped to the respective sensors 102, 104, 106, 108 at block 212. The data may be in instrument or engineering units. At block 214, the module 204 determines if any data is missing. If so, the missing data is flagged by the computer 42 at block 226, and added to a system log stored in memory 46 at block 228. Each log entry includes the date, time, sensor identifier, measurement reading, and a description of the issue.) (See Klein, Paragraph 0031, 0076, 0083).

 As per claim 6, Bobo/Klein discloses the monitoring device wherein the base information acquisition unit determines whether the information relating to the base is customer information, equipment information, or operation information (See Bobo, Paragraphs 0004; 0057-0058).

	As per claim 7, Bobo/Klein discloses the monitoring device wherein the natural environment information acquisition unit determines whether the natural environment information acquired from an external system is climate information or region information. (See Bobo, Paragraphs 0004; 0057-0058).

As per claim 8, Bobo/Klein discloses the monitoring device, wherein the base information acquisition unit records information of the equipment, fault information of the equipment, operation information indicating an operation state of the equipment, and customer information, and wherein the natural environment information acquisition unit records climate information and region information (See Klein, Paragraphs 0056; 0062; 0076-0077).

 As per claim 9, Bobo/Klein discloses the monitoring device wherein in a case where the analysis unit receives an instruction to analyze an occurrence rate of the fault or alarm, the analysis unit extracts equipment information, customer information, and fault information on the basis of an identification number identifying the equipment for which the occurrence rate is to be obtained (See Klein, Paragraphs 0053-0054). 

As per claim 10, Bobo/Klein discloses the monitoring device wherein in a case where the visualization unit receives an instruction to visualize an occurrence time zone of the fault or the alarm, the visualization unit extracts the occurrence time zone on the basis of fault information acquired from the analysis unit (See Klein, Paragraphs 0053-0054).

 
Response to Arguments
Applicant’s arguments have been fully considered and are not found persuasive.  
Applicant argues that the cited reference do not teach the claimed “address.”  The examiner respectfully disagrees, and refers to the rejection above which fully addresses this argument.  
Applicant also argues that the cited references do not teach the limitations of claim 5 relating to “the visualization unit extracts the temperature for the equipment in which the fault has occurred.”  The examiner respectfully disagrees.  As shown above, 
As per claim 5, Bobo/Klein discloses the monitoring device wherein in a case where the visualization unit receives designation of temperature as the natural environment information, the visualization unit extracts the temperature for the equipment in which the fault has occurred, extracts the region corresponding to the extracted temperature, and outputs a distribution of the failed equipment to a map on the basis of the extracted information on the region (see Bobo at [0013], [0015], [0021] monitoring temperature for region where fault occurred; [0084] At block 210, the exemplary processing module 204 receives data (i.e., measurement readings) from respective measurement units 36 and 38. The data is mapped to the respective sensors 102, 104, 106, 108 at block 212. The data may be in instrument or engineering units. At block 214, the module 204 determines if any data is missing. If so, the missing data is flagged by the computer 42 at block 226, and added to a system log stored in memory 46 at block 228. Each log entry includes the date, time, sensor identifier, measurement reading, and a description of the issue.) (See Klein, Paragraph 0031, 0076, 0083).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As argued by Applicant in Remarks 10/20/21, Applicant submitted that each of the units corresponds to “the CPU described in the specification that programmed to execute a program/programs stored in memory that causes the monitoring device to perform the operations in the claim.”
        2 The examiner refers to the dictionary definition of “address”, as defined by Merriam Webster Dictionary. As “a place where a person or organization may be communicated with.”  Under the claims’ broadest reasonable interpretation, in light of the Specification, the word “address” has been interpreted by the examiner to mean “a place where a person or organization may be communicated with” such as the location of the sensor device.